Order filed November 26, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00794-CV
                                    ____________

                       ZACHARY COLEMAN, Appellant

                                         V.

                CHRISTOPHER DEWAYNE REICH, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 978,234-002

                                      ORDER

      This is an appeal of a summary judgment granted in favor of Christopher
DeWayne Reich. The appeal was abated pursuant to the Texas Insurance Code.
See Tex. Ins. Code. §§ 443.08 and 462.309. The period for a stay of as set out in
Tex. Ins. Code § 462.309 has expired. Unless any party files a response within
fifteen days of the date of this order demonstrating that the stay has been extended,
the appeal will be reinstated.

                                    PER CURIAM